Exhibit 10.2

CONSENT AND AMENDMENT AGREEMENT

THIS CONSENT AND AMENDMENT AGREEMENT (this “Agreement”), dated as of September
15, 2020, is entered into by and among Staffing 360 Solutions, Inc. (the
“Company”), Faro Recruitment America, Inc. (“Faro”), Monroe Staffing Services,
LLC (“Monroe”), Staffing 360 Georgia, LLC, a Georgia limited liability company
(“S360 Georgia”), Lighthouse Placement Services, Inc. (“Lighthouse”), Key
Resources, Inc., a North Carolina corporation (“Key Resources”; together with
each of Faro, Monroe, S360 Georgia and Lighthouse referred to herein
collectively as the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Company are referred to herein collectively as the “Obligors”), and Jackson
Investment Group, LLC (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Obligors and Purchaser are parties to that certain Amended and
Restated Note Purchase Agreement, dated as of September 15, 2017 (the “Original
Purchase Agreement”), as amended by that certain (i) First Omnibus Amendment,
Joinder and Reaffirmation Agreement dated as of August 27, 2018 (the “First
Omnibus Amendment”), (ii) Second Omnibus Amendment and Reaffirmation Agreement
dated as of November 15, 2018 (the “Second Omnibus Amendment”), (iii) Third
Omnibus Amendment and Reaffirmation Agreement dated as of February 7, 2019 (the
“Third Omnibus Amendment”), and (iv) Fourth Omnibus Amendment and Reaffirmation
Agreement dated as of August 29, 2019 (the “Fourth Omnibus Amendment”; the
Original Purchase Agreement as amended by the First Omnibus Amendment, the
Second Omnibus Amendment, the Third Omnibus Amendment and the Fourth Omnibus
Amendment is referred to herein as the “Existing Purchase Agreement”, and the
Existing Purchase Agreement as amended by this Agreement and as the same may
hereafter further be amended, restated, supplemented or otherwise modified from
time to time is referred to herein as the “NPA”; capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the NPA),
pursuant to which, among other things, the Company issued (a) that certain
Amended and Restated 12% Senior Secured Promissory Note due September 15, 2020,
dated November 15, 2018, in the principal amount of $27,312,000 (the “Amended
and Restated Note”) pursuant to the Existing Purchase Agreement and in
connection with the Debt Exchange Agreement, and (b) that certain 12% Senior
Secured Promissory Note due September 15, 2020, dated August 27, 2018, in the
principal amount of Eight Million Four Hundred Twenty-Seven Thousand Seven
Hundred Ninety-Four Dollars ($8,427,794) (the “Second Senior Note”; together
with the Amended and Restated Note referred to herein collectively as the
“Notes”) issued by the Company to Purchaser on August 27, 2018 pursuant to
Section 2.1(b) of the Existing Purchase Agreement;

WHEREAS, the Subsidiary Guarantors have guaranteed all of the Obligations
pursuant to the terms of Obligors pursuant to Article 4 of the NPA (the
“Guaranty”), and all of the Obligations are secured pursuant to the Security
Documents; and

WHEREAS, the Obligors have requested that Purchaser consent to a thirty (30) day
extension of the stated maturity of the Notes from September 15, 2020 to October
15, 2020 and to the related amendment of the definition of Maturity Date as set
forth in the Existing Purchase Agreement and the Notes to reflect such requested
extension, and Purchaser is willing to consent to such requested extension and
related amendments, in each case, upon and subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.  CONSENT AND AMENDMENT.

1

 

--------------------------------------------------------------------------------

 

1.1Consent to Extension of Stated Maturity and Related Amendment.  Subject to
the terms and conditions set forth in this Agreement, including the conditions
to effectiveness set forth in Section 2 hereof, (a) Purchaser hereby consents to
a thirty (30) day extension of the stated maturity of the Notes from September
15, 2020 to October 15, 2020, and (b) each of the parties hereto agree that the
reference to the date “September 15, 2020” in the definition of Maturity Date as
set forth in the Existing Purchase Agreement and each of the Notes is hereby
amended to replace said reference with the date “October 15, 2020”.

1.2No Implied Waiver or Modification.  Except for Purchaser’s consent to
extension and the related amendment of the Existing Purchase Agreement and
Notes, each as expressly set forth above in Section 1.1 hereof, the Existing
Purchase Agreement, the Notes and all other Note Documents shall remain
unchanged and in full force and effect, and nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations, or to modify, affect or impair the
perfection, priority or continuity of Purchaser’s Liens in any Collateral or the
Guaranty by the Obligors. Without limiting the foregoing, each of the Obligors
hereby acknowledge and agree that (a) Purchaser’s consent to extension of the
stated maturity of the Notes and to the related amendment to the Existing
Purchase Agreement and the Notes, each as expressly set forth above in Section
1.1, are granted on a one-time basis only and Purchaser is under no obligation
whatsoever to agree to any further extension requests in respect of the stated
maturity of the Notes or to any further amendments to the NPA or any other Note
Documents, and (b) upon the occurrence and during the continuance of any Event
of Default, whether now existing or hereafter arising, Purchaser shall be
entitled to accelerate the stated maturity date of the Notes and all other
Obligations in addition to exercising any and all rights and remedies provided
for in the Note Documents and under applicable law.

SECTION 2.  CONDITION TO EFFECTIVENESS.  This Agreement shall be effective as of
the date of this Agreement upon Purchaser’s receipt of executed counterparts of
this Agreement, duly executed and delivered by each of the undersigned Obligors
and Purchaser.

SECTION 3.  REPRESENTATIONS AND WARRANTIES.

3.1Representations and Warranties.  In order to induce Purchaser to enter into
this Agreement, each of the undersigned Obligors hereby represents and warrants
to Purchaser as follows: (a) each of the representations and warranties
contained in the Note Documents is true and correct on and as of the date
hereof, except for any representation and warranty that relates by its terms
only to a specified date (in which case, it shall be true on and as of such
date) and no Default or Event of Default exists; (b) this Agreement and the
other Note Documents have been duly executed and delivered to Purchaser by each
Obligor and are in full force and effect, as modified hereby; and (c) the
execution and delivery and performance of this Agreement by each of the
undersigned Obligors will not violate any law, rule, regulation or order or
contractual obligation or organizational document of such Obligor and will not
result in, or require, the creation or imposition of any Lien on any of its or
any other Obligor’s properties or revenues.

 

 

 




2

 



 

 

 



--------------------------------------------------------------------------------

 

SECTION 4.  ACKNOWLEDGEMENT AND REAFFIRMATION.

4.1Each of the undersigned Obligors hereby acknowledges and confirms that (a) as
of the date hereof, Purchaser has performed fully all of its obligations under
the Note Documents, (b) by entering into this Agreement, except to the extent as
expressly set forth in Section 1.1, none of the terms of the Note Documents are
being amended, waived, released or otherwise modified, and this Agreement does
not constitute a waiver of any Default or Event of Default or a waiver or
release by Purchaser of any of its rights or remedies under such Note Documents
or applicable law or any of the obligations of any Obligor, and (c) nothing
expressed or implied in this Agreement shall be construed as (i) a substitution
or novation of any of the Notes or of any outstanding Obligation, all of which
shall remain in full force and effect in accordance with their terms, except to
the extent as expressly modified as forth in Section 1.1, or (ii) a release or
other discharge of any Obligor under any Note Document from any of its
obligations and liabilities thereunder.  Each of the undersigned Obligors hereby
reaffirms (a) all of its obligations under the Notes and the other Note
Documents, and agrees that this Agreement and all documents, agreements and
instruments executed in connection herewith do not operate to reduce or
discharge any Obligor’s obligations under any of the Transaction Documents, and
(b) the continuing security interests in its respective assets granted in favor
of Purchaser pursuant to the Security Documents.  

SECTION 5.  MISCELLANEOUS.

5.1Successors and Assigns, Etc.  This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.  All representations, warranties and covenants made in this Agreement
or any other document furnished in connection with this Agreement shall survive
the execution and delivery of this Agreement and the other documents.  Any
provision of this Agreement held by a court of competent jurisdiction to be
invalid or unenforceable shall not impair or invalidate the remainder of this
Agreement.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. This Agreement may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement.  Delivery of an executed counterpart to this
Agreement by telecopy or other electronic means (e.g., pdf) shall be effective
as an original and shall constitute a representation that an original will be
delivered.

5.2Release and Waiver of Subrogation.  Each of the undersigned Obligors hereby
irrevocably remise, release, acquit, satisfy and forever discharge Purchaser and
its agents, employees, officers, directors, predecessors, attorneys and all
others acting or purporting to act on behalf of or at the direction of Purchaser
(collectively, the “Releasees”) of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had or now has against any of the
Releasees, for, upon or by reason of any matter, cause or thing whatsoever
arising from, in connection with or in relation to any of the Note Documents
(including this Agreement and the transactions contemplated hereby) through the
date hereof; provided, that the foregoing clause shall not apply to a Releasee
in the event of fraud or willful misconduct of such Releasee.  

 

 

 

3

 



 

 

 



--------------------------------------------------------------------------------

 

5.3Additional Provisions.  In order to induce Purchaser to enter into this
Agreement, the Company covenants and agrees that, the Company shall reimburse
the Purchaser for all reasonable fees and expenses of Purchaser’s counsel,
Kilpatrick Townsend & Stockton LLP (“KTS”), incurred in connection with
preparation, negotiation of this Agreement and for any other outstanding fees
and expenses of KTS required to be paid by the Company under the Note Documents,
in each case, to the extent invoiced by KTS to the Purchaser. The foregoing fee
and expense reimbursement provision is in addition to and not in limitation of
the Company’s obligations to reimburse the Purchaser for all fees and expenses,
including attorneys’ fees, incurred in connection herewith or otherwise upon
demand in accordance with the provisions of Section 10.3 of the Purchase
Agreement.   Further, each of the Obligors agrees that the failure of the
Company to fully and timely comply with any of the covenants in this Section or
with any other covenants, agreements or obligations of the Company or such other
Obligor set forth in this Agreement shall constitute an immediate Event of
Default.  This Agreement constitutes a Note Document.

 

[Remainder of page intentionally blank; Signature Pages follow]

 




4

 



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Consent and Amendment Agreement as of the day and year first above written.

 

OBLIGORS:

 

STaffing 360 solutions, inc.

 

By: /s/ Brendan Flood

Name: Brendan Flood

Title:   Chairman and Chief Executive Officer

 

 

 

FARO RECRUITMENT AMERICA, INC.

 

By: /s/ Brendan Flood

Name: Brendan Flood

Title:   President and Chief Executive Officer

 

MONROE STAFFING SERVICES, LLC

 

By: /s/ Brendan Flood

Name:  Brendan Flood

Title:    President and Chief Executive Officer

 

Staffing 360 Georgia, LLC

 

By: /s/ Brendan Flood

Name:  Brendan Flood

Title:    President and Chief Executive Officer

 

LIGHTHOUSE PLACEMENT SERVICES, INC.

 

By: /s/ Brendan Flood

Name:  Brendan Flood

Title:    President

 

KEY RESOURCES, INC.

 

By: /s/ Brendan Flood

Name: Brendan Flood

Title:   President and Chief Executive Officer

 

PURCHASER:

 

JACKSON INVESTMENT GROUP, LLC

 

 

By: /s/ Richard L. Jackson

Name:  Richard L. Jackson

Title:    Chief Executive Officer

 

[Signature page to Consent and Amendment Agreement dated September 2020]

 

5

 



 

 

 

